--------------------------------------------------------------------------------

Exhibit 10.42

FORM OF GRANT NOTICE
UNDER THE
GARDNER DENVER HOLDINGS, INC.
2017 OMNIBUS INCENTIVE PLAN


Gardner Denver Holdings, Inc. (the “Company”), pursuant to its 2017 Omnibus
Incentive Plan (the “Plan”), hereby grants to the Participant set forth below
the number of (i) shares of Restricted Stock and (ii) Options (each Option
representing the right to purchase one share of Common Stock) at an Exercise
Price per share as set forth below. The Restricted Stock and Options are subject
to all of the terms and conditions as set forth herein, in the Award Agreement
(attached hereto or previously provided to the Participant in connection with a
prior grant), and in the Plan, all of which are incorporated herein in their
entirety. Capitalized terms not otherwise defined herein shall have the meaning
set forth in the Plan.
 
Participant:
[Insert Name of Participant]
   
Date of Grant:
[Insert Date of Grant]
   
Vesting Commencement Date:
[Insert Vesting Commencement Date]
   
Number of Restricted Stock:
[Insert No. of Shares of Restricted Stock Granted]
   
Number of Options:
[Insert No. of Options Granted]
   
Option Exercise Price:
[Insert Exercise Price per share]
   
Option Period Expiration Date:
Ten years from Date of Grant
   
Type of Option:
Nonqualified Stock Option
   
Vesting Schedule:
Provided the Participant has not undergone a Termination prior to the time of
each applicable vesting date (or event), the Restricted Stock and Options shall
become vested and exercisable as to 25% of each of the Restricted Stock and
Options on each of the second, third, fourth and fifth anniversaries of the
Vesting Commencement Date (each, a “Vesting Date”).
     
In the event of the Participant’s Termination, all vesting with respect to the
shares of Restricted Stock and Options shall cease and all unvested shares of
Restricted Stock and unvested Options shall be forfeited by the Participant for
no consideration as of the date of such Termination; provided, that in the event
of the Participant’s Qualifying Termination or Approved Retirement, the
Restricted Stock and Options that would have vested on the first Vesting Date
otherwise scheduled to occur immediately following the date of such Qualifying
Termination or Approved Retirement shall vest as of the date of Qualifying
Termination or Approved Retirement, as applicable; and provided further that in
the event of the Participant’s death or Disability, the Restricted Stock and
Options that would have vested on the first and second Vesting Date otherwise
scheduled to occur immediately following the date of such death or Disability
shall vest as of the date of death or Disability.
     
Further, in the event of the Participant’s Qualifying Termination during the
two-year period following a Change in Control, all unvested Options and
Restricted Stock shall immediately vest as of the date of Qualifying
Termination.
   
Additional Terms:
You must notify us immediately if you are making an Internal Revenue Code
Section 83(b) Election with respect to the Restricted Stock and you must send us
a copy of the same.
   
Definitions:
“Approved Retirement” means a Retirement that occurs following the Participant’s
receipt of written confirmation by the Company that such Retirement will be
designated as an “Approved Retirement” for purposes of the Plan.  The
designation of an Approved Retirement shall be made by the Company in its sole
discretion, and the Company’s determination as to whether a Retirement is an
Approved Retirement shall be final and binding upon the Participant.
     
“Cause” means the Participant’s (A) willful neglect in the performance of the
Participant’s duties for the Service Recipient or willful or repeated failure or
refusal to perform such duties; (B) engagement in conduct in connection with the
Participant’s employment or service with the Service Recipient, which results
in, or could reasonably be expected to result in, material harm to the business
or reputation of the Company or any other member of the Company Group; (C)
conviction of, or plea of guilty or no contest to, (I) any felony; or (II) any
other crime that results in, or could reasonably be expected to result in,
material harm to the business or reputation of the Company or any other member
of the Company Group; (D) engaging in any act of moral turpitude, illegality or
harassment, whether or not such act was committed in connection with the
Participant’s services to the Company Group; (E) material violation of the
Company’s Code of Conduct or any other written policies of the Company or the
Service Recipient, including, but not limited to, those relating to sexual
harassment or the disclosure or misuse of confidential information, or those set
forth in the manuals or statements of policy of the Company or Service
Recipient; (F) fraud or misappropriation, embezzlement or misuse of funds or
property belonging to the Company or any other member of the Company Group; or
(G) act of personal dishonesty that involves personal profit in connection with
the Participant’s employment or service to the Service Recipient.
     
“Detrimental Activity” means any of the following: (i) unauthorized disclosure
of any confidential or proprietary information of any member of the Company
Group; (ii) any activity that would be grounds to terminate the Participant’s
employment or service with the Service Recipient for Cause; or (iii) a breach by
the Participant of any restrictive covenant by which such Participant is bound,
including, without limitation, the covenants attached to the Award Agreement as
Appendix A.
     
“Qualifying Termination” means by a Termination by the Company without Cause.
     
“Retirement” means the Participant’s Termination as a result of the
Participant’s voluntary resignation on or after the date on which the
Participant has reached age 62 and has completed at least 10 years of service
with the Company Group.



*          *          *

--------------------------------------------------------------------------------


THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS GRANT NOTICE, THE AWARD
AGREEMENT AND THE PLAN, AND, AS AN EXPRESS CONDITION TO THE GRANT OF RESTRICTED
STOCK AND OPTIONS HEREUNDER, AGREES TO BE BOUND BY THE TERMS OF THIS GRANT
NOTICE, THE AWARD AGREEMENT AND THE PLAN.


GARDNER DENVER HOLDINGS, INC.
 
PARTICIPANT
           
By:
   
Title:
   




--------------------------------------------------------------------------------


AWARD AGREEMENT
UNDER THE
GARDNER DENVER HOLDINGS, INC.
2017 OMNIBUS INCENTIVE PLAN


Pursuant to the Grant Notice (the “Grant Notice”) delivered to the Participant
(as defined in the Grant Notice), and subject to the terms of this Award
Agreement (this “Award Agreement”) and the Gardner Denver Holdings, Inc.  2017
Omnibus Incentive Plan (the “Plan”), Gardner Denver Holdings, Inc. (the
“Company”) and the Participant agree as follows.  Capitalized terms not
otherwise defined herein shall have the same meaning as set forth in the Plan.


1. Grant of Restricted Stock and Options.  Subject to the terms and conditions
set forth herein and in the Plan, the Company hereby grants to the Participant
the number of (x) shares of Restricted Stock provided in the Grant Notice and
(y) Options provided in the Grant Notice (with each Option representing the
right to purchase one share of Common Stock), at an Exercise Price per share as
provided in the Grant Notice.  The Company may make one or more additional
grants of Restricted Stock and/or Options to the Participant under this Award
Agreement by providing the Participant with a new Grant Notice, which may also
include any terms and conditions differing from this Award Agreement to the
extent provided therein.  The Company reserves all rights with respect to the
granting of additional shares of Restricted Stock and/or Options hereunder and
makes no implied promise to grant additional shares of Restricted Stock and/or
Options.


2. Vesting.  Subject to the conditions contained herein and the Plan, (x) the
shares of Restricted Stock shall vest and the restrictions on such shares of
Restricted Stock shall lapse as provided in the Grant Notice and (y) the Options
shall vest as provided in the Grant Notice. With respect to any share of
Restricted Stock, the period of time that such share of Restricted Stock remains
subject to vesting shall be its Restricted Period.


3. Issuance of Shares of Restricted Stock.  The provisions of Section 9(d)(i) of
the Plan are hereby incorporated by reference and made a part hereof.


4. Exercise and Vesting of Options Following Termination. In the event of
Participant’s Termination (a) by the Company for Cause, all outstanding Options
and unvested shares of Restricted Stock granted pursuant to the Grant Notice
shall immediately terminate and expire; (b) due to death or Disability, each
outstanding unvested Option and unvested share of Restricted Stock granted
pursuant to the Grant Notice (after taking into account any accelerated vesting
described in the Vesting Schedule of the Grant Notice) shall immediately
terminate and expire and each outstanding vested Option shall remain exercisable
for one year thereafter (but in no event beyond the expiration of the Option
Period); and (c) for any reason other than as set forth in this Section 4, each
outstanding unvested Option and unvested share of Restricted Stock granted
pursuant to this Grant Notice (after taking into account any accelerated vesting
described in the Vesting Schedule of the Grant Notice) shall immediately
terminate and expire and each outstanding vested Option shall remain exercisable
for 90 days thereafter (but in no event beyond the expiration of the Option
Period).



--------------------------------------------------------------------------------


5. Method of Exercising Options. The Options may be exercised by the delivery of
notice of the number of Options that are being exercised accompanied by payment
in full of the Exercise Price applicable to the Options so exercised.  Such
notice shall be delivered either (x) in writing to the Company at its principal
office or at such other address as may be established by the Committee, to the
attention of the Company Secretary; or (y) to a third-party plan administrator
as may be arranged for by the Company or the Committee from time to time for
purposes of the administration of outstanding Options under the Plan, in the
case of either (x) or (y), as communicated to the Participant by the Company
from time to time.  Payment of the aggregate Exercise Price may be made using
any of the methods described in Section 7(d)(i) or (ii) of the Plan; provided,
that the Participant shall obtain written consent from the Company prior to the
use of the method described in Section 7(d)(ii)(A) of the Plan.


6. Issuance of Shares Upon Exercise of Options.  Following the exercise of an
Option hereunder, as promptly as practical after receipt of such notification
and full payment of such Exercise Price and any required income or other tax
withholding amount (as provided in Section 10 hereof), the Company shall issue
or transfer, or cause such issue or transfer, to the Participant the number of
shares with respect to which the Options have been so exercised, and shall
either (a) deliver, or cause to be delivered, to the Participant a certificate
or certificates therefor, registered in the Participant’s name or (b) cause such
shares to be credited to the Participant’s account at the third-party plan
administrator.


7. Company; Participant.


(a) The term “Company” as used in this Award Agreement with reference to
employment shall include the Company and its Subsidiaries.


(b) Whenever the word “Participant” is used in any provision of this Award
Agreement under circumstances where the provision should logically be construed
to apply to the executors, the administrators, or the person or persons to whom
the Restricted Stock and/or Options may be transferred by will or by the laws of
descent and distribution, the word “Participant” shall be deemed to include such
person or persons.


8. Non-Transferability. The Restricted Stock and Options are not transferable by
the Participant except to Permitted Transferees in accordance with Section 14(b)
of the Plan.  Except as otherwise provided herein, no assignment or transfer of
the Restricted Stock and/or Options, or of the rights represented thereby,
whether voluntary or involuntary, by operation of law or otherwise, shall vest
in the assignee or transferee any interest or right herein whatsoever, but
immediately upon such assignment or transfer the Restricted Stock and/or Options
shall terminate and become of no further effect.


9. Rights as Stockholder.


(a) With respect to the Restricted Stock, the provisions of Sections 9(b) and
9(e) of the Plan are incorporated herein by reference and made a part hereof;
provided, that any cash or in-kind dividends paid with respect to the shares of
Restricted Stock which have not, prior to the record date of the dividend,
become vested shall be withheld by the Company without interest and shall be
paid to the Participant only when, and if, such shares of Restricted Stock shall
become vested pursuant to the Grant Notice and Section 2 of this Award
Agreement.



--------------------------------------------------------------------------------

(b)          The Participant or a Permitted Transferee of the Options shall have
no rights as a stockholder with respect to any share of Common Stock covered by
an Option until the Participant or the Permitted Transferee shall have become
the holder of record or the beneficial owner of such Common Stock, and no
adjustment shall be made for dividends or distributions or other rights in
respect of such share of Common Stock for which the record date is prior to the
date upon which the Participant or the Permitted Transferee shall become the
holder of record or the beneficial owner thereof.


10. Tax Withholding.



(a)
The Participant shall be required to pay to the Company an amount in cash (by
check or wire transfer) equal to the amount of any income, employment and/or
other applicable taxes that are statutorily required to be withheld in respect
of the Restricted Stock or Options. Alternatively, the Company may elect, in its
sole discretion, to satisfy this requirement by withholding such amount from any
cash compensation or other cash amounts owing to the Participant.



(b)          Without limiting the foregoing, the Committee may (but is not
obligated to), in its sole discretion, permit or require the Participant to
satisfy, all or any portion of the minimum income, employment and/or other
applicable taxes that are statutorily required to be withheld with respect to
the Restricted Stock and Options by (i) the delivery of shares of Common Stock
(which are not subject to any pledge or other security interest) that have been
both held by the Participant and vested for at least six (6) months (or such
other period as established from time to time by the Committee in order to avoid
adverse accounting treatment under applicable accounting standards) having an
aggregate Fair Market Value equal to such minimum statutorily required
withholding liability (or portion thereof); or (ii) having the Company withhold
from the shares of Common Stock otherwise issuable or deliverable to, or that
would otherwise be retained by, the Participant upon the grant, exercise,
vesting or settlement of the Award, as applicable, a number of shares of Common
Stock with an aggregate Fair Market Value equal to an amount, subject to clause
(c) below, not in excess of such minimum statutorily required withholding
liability (or portion thereof).


(c)          The Committee, subject to its having considered the applicable
accounting impact of any such determination, has full discretion to allow the
Participant to satisfy, in whole or in part, any additional income, employment
and/or other applicable taxes payable by them with respect to the Restricted
Stock and Options by electing to have the Company withhold from the shares of
Common Stock otherwise issuable or deliverable to, or that would otherwise be
retained by, the Participant upon the grant, exercise, vesting or settlement of
the Restricted Stock or Options, as applicable, shares of Common Stock having an
aggregate Fair Market Value that is greater than the applicable minimum required
statutory withholding liability (but such withholding may in no event be in
excess of the maximum statutory withholding amount(s) in the Participant’s
relevant tax jurisdiction).



--------------------------------------------------------------------------------



11. Notice.  Every notice or other communication relating to this Award
Agreement between the Company and the Participant shall be in writing, and shall
be mailed to or delivered to the party for whom it is intended at such address
as may from time to time be designated by such party in a notice mailed or
delivered to the other party as herein provided; provided that, unless and until
some other address be so designated, all notices or communications by the
Participant to the Company shall be mailed or delivered to the Company at its
principal executive office, to the attention of the Company Secretary, and all
notices or communications by the Company to the Participant may be given to the
Participant personally or may be mailed to the Participant at the Participant’s
last known address, as reflected in the Company’s records.  Notwithstanding the
above, all notices and communications between the Participant and any
third-party plan administrator shall be mailed, delivered, transmitted or sent
in accordance with the procedures established by such third-party plan
administrator and communicated to the Participant from time to time.


12. No Right to Continued Service.  This Award Agreement does not confer upon
the Participant any right to continue as an employee or service provider to the
Company.


13. Binding Effect.  This Award Agreement shall be binding upon the heirs,
executors, administrators and successors of the parties hereto.


14. Waiver and Amendments.  Except as otherwise set forth in Section 13 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Award Agreement shall be valid only if made in writing and signed by the
parties hereto; provided, however, that any such waiver, alteration, amendment
or modification is consented to on the Company’s behalf by the Committee.  No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.


15. Restrictive Covenants; Clawback/Forfeiture.


(a)          Participant acknowledges and recognizes the highly competitive
nature of the businesses of the Company and its Affiliates and accordingly
agrees, in his capacity as an equity (and/or equity-based Award) holder in the
Company, to the provisions of Appendix A to this Agreement (the “Restrictive
Covenants”). The Restricted Stock and Options granted hereunder shall be subject
to Participant’s continued compliance with such restrictions.  For the avoidance
of doubt, the Restrictive Covenants contained in this Agreement are in addition
to, and not in lieu of, any other restrictive covenants or similar covenants or
agreements between the Participant and the Company or any of its Affiliates.


(b)          Notwithstanding anything to the contrary contained herein or in the
Plan, if the Participant has engaged in or engages in any Detrimental Activity,
then the Committee may, in its sole discretion, take actions permitted under the
Plan, including: (i) cancel the shares of Restricted Stock and/or Options; or
(ii) require that the Participant forfeit any gain realized on the vesting of
the Restricted Stock, the exercise of the Options or the disposition of any
shares of Common Stock received upon the exercise of the Options, and repay such
gain to the Company. In addition, if the Participant receives any amount in
excess of what the Participant should have received under the terms of this
Award Agreement for any reason (including without limitation by reason of a
financial restatement, mistake in calculations or other administrative error),
the Participant shall be required to repay any such excess amount to the
Company. Without limiting the foregoing, all Restricted Stock and Options shall
be subject to reduction, cancellation, forfeiture or recoupment to the extent
necessary to comply with applicable law.



--------------------------------------------------------------------------------


16. Governing Law. This Award Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware, without regard to the
principles of conflicts of law thereof.  Notwithstanding anything contained in
this Award Agreement, the Grant Notice or the Plan to the contrary, if any suit
or claim is instituted by the Participant or the Company relating to this Award
Agreement, the Grant Notice or the Plan, the Participant hereby submits to the
exclusive jurisdiction of and venue in the courts of Delaware.
 
17. Plan. The terms and provisions of the Plan are incorporated herein by
reference.  In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Award Agreement (including the
Grant Notice), the Plan shall govern and control.



--------------------------------------------------------------------------------


Appendix A


Restrictive Covenants





1.
Non-Competition; Non-Solicitation; Non-Disparagement.



(a)          Participant acknowledges and recognizes the highly competitive
nature of the businesses of the Company and its Affiliates and accordingly
agrees as follows:


(i)          During Participant’s employment with the Company or its
Subsidiaries (the “Employment Term”) and for a period of one year following the
date Participant ceases to be employed by the Company or its Subsidiaries (the
“Restricted Period”), Participant will not, whether on Participant’s own behalf
or on behalf of or in conjunction with any person, firm, partnership, joint
venture, association, corporation or other business organization, entity or
enterprise whatsoever (“Person”), directly or indirectly solicit or assist in
soliciting in competition with the Restricted Group in the Business, the
business of any then current or prospective client or customer with whom
Participant (or his direct reports) had personal contact or dealings on behalf
of the Company during the one-year period preceding Participant’s termination of
employment.


(ii)          During the Restricted Period, Participant will not directly or
indirectly:


(A)          engage in the Business in any geographical area where the
Restricted Group engages in the Business;


(B)          enter the employ of, or render any services to any Person engaged
in the Business, except where such employment or services do not relate in any
manner to the Business;
 
(C)          acquire a financial interest in, or otherwise become actively
involved with, any Person engaged in the Business, directly or indirectly, as an
individual, partner, shareholder, officer, director, principal, agent, trustee
or consultant; or


(D)          intentionally and adversely interfere with, or attempt to adversely
interfere with, business relationships between the members of the Restricted
Group and any of their clients, customers, suppliers, partners, members or
investors.


(iii)          Notwithstanding anything to the contrary in this Appendix A,
Participant may, directly or indirectly own, solely as an investment, securities
of any Person engaged in a Business which are publicly traded on a national or
regional stock exchange or on the over-the-counter market if Participant (i) is
not a controlling person of, or a member of a group which controls, such person
and (ii) does not, directly or indirectly, own 5% or more of any class of
securities of such Person.


(iv)          During the Employment Term and for a period of one year from the
date Participant ceases to be an employed by the Company or its Subsidiaries,
Participant will not, whether on Participant’s own behalf or on behalf of or in
conjunction with any Person, directly or indirectly:



--------------------------------------------------------------------------------


(A)          solicit or encourage any employee of the Restricted Group to leave
the employment of the Restricted Group;


(B)          hire any employee who was employed by the Restricted Group as of
the date of Participant’s termination of employment with the Company or who left
the employment of the Restricted Group coincident with, or within one year prior
to or after, the termination of Participant’s employment with the Company; or


(C)          encourage any consultant or independent contractor of the
Restricted Group to cease working with the Restricted Group.


(v)          For purposes of this Appendix A:


(A)          “Business” shall mean the business of the design, manufacture,
distribution and marketing of air and gas compressors, blowers, pumps and fluid
transfer systems and related activities, and any other business activity in
which the Company and its subsidiaries may, after the date of this Agreement,
become engaged, or take substantial steps to engage.


(B)          “Restricted Group” shall mean, collectively, the Company and its
Subsidiaries and, to the extent engaged in the Business, their respective
Affiliates.


(b)          Non-Disparagement. Participant will not at any time (whether during
or after Participant’s Employment Term) make public statements or public
comments intended to be (or having the effect of being) of defamatory or
disparaging nature regarding (including any statements or comments likely to be
harmful to the business, business reputation or personal reputation of) the
Company or any of its Subsidiaries or Affiliates or any of their respective
businesses, shareholders, members, partners, employees, agents, officers,
directors or contractors (it being understood that comments made in
Participant’s good faith performance of his duties hereunder shall not be deemed
disparaging or defamatory for purposes of this paragraph); provided that the
Participant shall be permitted to make truthful disclosures that are required by
applicable law, regulations or order of a court or government agency.


(c)          It is expressly understood and agreed that although Participant and
the Company consider the restrictions contained in this Section 1 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Appendix A is an unenforceable restriction against Participant, the
provisions of this Appendix A shall not be rendered void but shall be deemed
amended to apply as to such maximum time and terri-tory and to such maximum
extent as such court may judicially determine or indicate to be enforceable. 
Alternatively, if any court of competent jurisdiction finds that any
restric-tion contained in this Appendix A is unenforceable, and such restriction
cannot be amended so as to make it enforceable, such finding shall not affect
the enforceability of any of the other restrictions contained herein.



--------------------------------------------------------------------------------


(d)          The period of time during which the provisions of Section 1(a)
shall be in effect shall be extended by the length of time during which
Participant is in breach of the terms hereof as determined by any court of
competent jurisdiction on the Company’s application for injunctive relief.


(e)          The provisions of Section 1 hereof shall survive the termination of
Participant’s employment for any reason, including but not limited to, any
termination other than for Cause (except as otherwise set forth in Section 1
hereof).


(f)          The provisions of Section 1(a)(i), (ii), (iii) and (iv)(B) hereof
shall not apply if Participant’s principal place of employment is in the state
of California.



2.
Confidentiality; Intellectual Property.

 
(a)          Confidentiality.


(i)          Participant will not at any time (whether during or after
Participant’s Employment Term) (x) retain or use for the benefit, purposes or
account of Participant or any other Person; or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any Person outside the Company
(other than its professional advisers who are bound by confidentiality
obligations or otherwise in performance of Participant’s duties under
Participant’s employment and pursuant to customary industry practice), any
non-public, proprietary or confidential information—including without limitation
trade secrets, know-how, research and development, software, databases,
inventions, processes, formulae, technology, designs and other intellectual
property, information concerning finances, investments, profits, pricing, costs,
products, services, vendors, customers, clients, partners, investors, personnel,
compensation, recruiting, training, advertising, sales, marketing, promotions,
government and regulatory activities and approvals—concerning the past, current
or future business, activities and operations of the Company, its Subsidiaries
or Affiliates and/or any third party that has disclosed or provided any of same
to the Company on a confidential basis (“Confidential Information”) without the
prior written authorization of the Board.


(ii)          “Confidential Information” shall not include any information that
is (a) generally known to the industry or the public other than as a result of
Participant’s breach of this covenant; (b) made legitimately available to
Participant by a third party without breach of any confidentiality obligation of
which Participant has knowledge; or (c) required by law to be disclosed;
provided that with respect to subsection (c) Participant shall give prompt
written notice to the Company of such requirement, disclose no more information
than is so required, and reasonably cooperate with any attempts by the Company
to obtain a protective order or similar treatment.


(iii)          Except as required by law, Participant will not disclose to
anyone, other than Participant’s family (it being understood that, in this
Agreement, the term “family” refers to Participant, Participant’s spouse,
children, parents and spouse’s parents) and advisors, the existence or contents
of this Agreement; provided that Participant may disclose to any prospective
future employer the provisions of this Appendix A.  This Section 2(a)(iii) shall
terminate if the Company publicly discloses a copy of this Agreement (or, if the
Company publicly discloses summaries or excerpts of this Agreement) to the
extent so disclosed.



--------------------------------------------------------------------------------


(iv)          Upon termination of Participant’s employment with the Company for
any reason, Participant shall (x) cease and not thereafter commence use of any
Confidential Information or intellectual property (including without limitation,
any patent, invention, copyright, trade secret, trademark, trade name, logo,
domain name or other source indicator) owned or used by the Company, its
Subsidiaries or Affiliates and (y) immediately destroy, delete, or return to the
Company, at the Company’s option, all originals and copies in any form or medium
(including memoranda, books, papers, plans, computer files, letters and other
data) in Participant’s possession or control (including any of the foregoing
stored or located in Participant’s office, home, laptop or other computer,
whether or not Company property) that contain Confidential Information, except
that Participant may retain only those portions of any personal notes, notebooks
and diaries that do not contain any Confidential Information.


(b)          Intellectual Property.


(i)          If Participant has created, invented, designed, developed,
contributed to or improved any works of authorship, inventions, intellectual
property, materials, documents or other work product (including without
limitation, research, reports, software, databases, systems, applications,
presentations, textual works, content, or audiovisual materials) (“Works”),
either alone or with third parties, prior to Participant’s employment by the
Company, that are relevant to or implicated by such employment (“Prior Works”),
Participant hereby grants the Company a perpetual, non-exclusive, royalty-free,
worldwide, assignable, sublicensable license under all rights and intellectual
property rights (including rights under patent, industrial property, copyright,
trademark, trade secret, unfair competition and related laws) therein for all
purposes in connection with the Company’s current and future business.


(ii)          If Participant creates, invents, designs, develops, contributes to
or improves any Works, either alone or with third parties, at any time during
Participant’s employment by the Company and within the scope of such employment
and with the use of any the Company resources (“Company Works”), Participant
shall promptly and fully disclose same to the Company and hereby irrevocably
assigns, transfers and conveys, to the maximum extent permitted by applicable
law, all rights and intellectual property rights therein (including rights under
patent, industrial property, copyright, trademark, trade secret, unfair
competition and related laws) to the Company to the extent ownership of any such
rights does not vest originally in the Company.


(iii)          Participant shall take all reasonably requested actions and
execute all reasonably requested documents (including any licenses or
assignments required by a government contract) at the Company’s expense (but
without further remuneration) to assist the Company in validating, maintaining,
protecting, enforcing, perfecting, recording, patenting or registering any of
the Company’s rights in the Prior Works and Company Works.  If the Company is
unable for any other reason, after reasonable attempt, to secure Participant’s
signature on any document for this purpose, then Participant hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as Participant’s agent and attorney in fact, to act for and in Participant’s
behalf and stead to execute any documents and to do all other lawfully permitted
acts required in connection with the foregoing.

--------------------------------------------------------------------------------


(iv)          Participant shall not improperly use for the benefit of, bring to
any premises of, divulge, disclose, communicate, reveal, transfer or provide
access to, or share with the Company any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third party. 
Participant shall comply with all relevant policies and guidelines of the
Company that are from time to time previously disclosed to Participant,
including regarding the protection of Confidential Information and intellectual
property and potential conflicts of interest.  Participant acknowledges that the
Company may amend any such policies and guidelines from time to time, and that
Participant remains at all times bound by their most current version from time
to time previously disclosed to Participant.


(v)          The provisions of Section 2 hereof shall survive the termination of
Participant’s employment for any reason (except as otherwise set forth in
Section 2(a)(iii) hereof).

